Citation Nr: 1438848	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-08 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to extension of a temporary total disability rating for post-surgical convalescence beyond September 30, 2009, following a left shoulder hemiarthroplasty surgery in March 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active service from November 1984 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran had three surgeries related to his service-connected left shoulder disability: an arthroscopy in July 2008, hemiarthroplasty in March 2009, and another arthroscopy in August 2010.  During the pendency of this appeal, the Veteran was granted another temporary total disability rating, effective August 13, 2010, for his service-connected left shoulder disability after undergoing the third surgery in August 2010, which required a period of convalescence.  Effective September 30, 2010, the Veteran's prior 20 percent disability rating was reinstated.  The matter on appeal relates to the Veteran's left shoulder hemiarthroplasty surgery dated March 3, 2009, and the period of convalescence following that surgery.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

The Veteran's March 2009 left shoulder hemiarthroplasty surgery did not necessitate convalescence beyond September 2009.


CONCLUSION OF LAW

The criteria for entitlement to an extension, beyond September 30, 2009, of a temporary total disability rating following surgery in March 2009, have not been met.  38 U.S.C.A. §§ 1155, 1156, 5103, 5103A, 5107, 7104 (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 4.30 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) were met here, with a letter sent prior to initial adjudication of the claim.  The Veteran was mailed a letter in January 2010, advising him of what is required to substantiate the claim and of his and the VA's respective duties for obtaining evidence.  This letter also informed the Veteran how disability ratings and effective dates were established.  Thus, notification requirements of the VCAA have been satisfied.

VA has also met the duty to assist the Veteran with the development of facts pertinent to the appeal.  The RO obtained the Veteran's service treatment records (STRs) and pertinent post service treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  

As part of the duty to assist, VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  In February 2010, the Veteran received a VA examination which evaluated the Veteran's left shoulder joint for rating purposes.  The examiner evaluated range of motion and issued a diagnosis.  Therefore, the Board finds the examination report adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development has been accomplished and, therefore, appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.




II. Legal Criteria and Analysis

The Veteran had left shoulder hemiarthroplasty surgery for service-connected left shoulder severe degenerative joint disease on March 3, 2009.  Following surgery, the RO granted a temporary total rating for postsurgical convalescence under 38 C.F.R. § 4.30, effective March 3, 2009 through May 1, 2009.  In April 2009, the Veteran submitted a claim to extend the temporary total rating based upon evidence of physical therapy (PT) and other treatment.  The RO granted an extension of the temporary total rating through September 30, 2009.  The Veteran has asserted that he is entitled to an additional extension of the temporary total rating, beyond September 30, 2009, due to an injury incurred during PT in June 2009 which he asserted necessitated 14 more weeks of PT.  

After reviewing all the evidence, the Board finds that the weight of the evidence demonstrates that an additional period of convalescence was not warranted beyond the September 30, 2009 termination date.  

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Rating Schedule, when it is established that treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or, 3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30. 

Extensions of temporary convalescent ratings, for up to three months beyond the initial three months are available for items (1), (2), and (3) above; and approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, for items (2) or (3) above.  38 C.F.R. § 4.30(b). 

In June 2009, the Veteran's VA treatment records indicate that he experienced sudden extreme pain during PT.  During an orthopedic examination the following week, the Veteran's orthopedic surgeon observed that the Veteran's pain was moderate to severe with motion, and that the Veteran had cancelled PT for the remainder of the week.  Records show the shoulder was well healed, with no erythema, no swelling, no increased warmth, and the hemiarthroplasty was in place without evidence of failure.  The surgeon prescribed that the Veteran use a sling and resume PT using a gentle range of motion (ROM), and to increase as tolerated, with a two week follow-up.  

The Veteran had monthly follow-up appointments through December 2009, the reports of which reflected that although he experienced continued pain and weakness, he was slowly improving.  In July 2009, he was instructed to continue to work ROM and use a sling as needed.  In August 2009, the surgeon reviewed an x-ray of the shoulder and noted the hemiarthroplasty was in place and did not appear to be dislocated, and there was no evidence of implant failure.  He also noted there was a possibility of rotator cuff or scapular tear, but doubted it because the Veteran's ROM had a good endpoint at 35 degrees with external rotation.  During his November 2009 appointment, the Veteran stated that his shoulder pain impaired his ability to work, but there was no indication he had been instructed by his surgeon to abstain from working.  The Veteran historically was employed in construction as a dry wall hanger and had not worked since September 2008, well before his March 2009 surgery.  The December 2009 VA orthopedic consultation report reflected increased pain with flare-ups, but the surgeon noted improvement in ROM and strength, and observed that the left shoulder scar was well healed.  The Veteran requested and the surgeon performed a left shoulder aspiration.  At that time, the orthopedic surgeon authorized the Veteran to attend 10 more weeks of PT. 

In February 2010, the Veteran was afforded a VA examination.  At that time, no swelling, instability, locking, dislocation or subluxation, heat or redness were observed by the VA examiner.  The Veteran reported he had constant pain of 6 on a scale of 1 to 10.  Flares of increased pain occurred daily, described as sharp rated at 9.  Pain was induced by reaching, repetitive movement or cold weather.  Ice, heat, rest and pain medication reduced pain to 6.  He stated that often while driving, he would have to reach across with his right arm to turn on his signal.  During flare ups, he tended not to move the shoulder, but there was no additional loss of movement.  The Veteran again stated the condition affected his ability to work as a drywall hanger, and that he had not worked since September 2008.  He reported the condition affected daily activities where he was unable to perform overhead work, had difficulties caring for his two year old child, and could not play any sports.  The Veteran was reported to be right handed.  On examination, left shoulder range of motion (ROM) forward flexion was 0 to 80 degrees, with pain starting at 60 degrees; abduction was 0 to 70 degrees, with pain starting at 60 degrees; external rotation was 45 degrees with pain; internal rotation was 0 to 60 degrees, with pain at 45 degrees.  The arthrogram report dated December 2009 showed no evidence of rotator cuff tear.

Also of record are two Decision Review Officer (DRO) hearing transcripts from the Reno, Nevada VA Regional Office, dated August 2009 and January 2011. During the August 2009 hearing, the Veteran testified generally that he was experiencing pain due to his PT injury and required stronger medication than what was prescribed.  He also testified that he had been employed at Apartment Management Corporation doing maintenance work, but had to quit due to his shoulder pain.  In the January 2011 transcript, the Veteran testified that because he needed 14 more weeks of PT, he was entitled to an extension of his temporary total disability rating.  He also testified that he had not gone back to work since his injury because he used to hang drywall and he could no longer do that.

Based on the foregoing, the Board finds that the evidence in the record regarding the Veteran's convalescence following the March 2009 surgery is to the effect that after September 30, 2009, convalescence was no longer needed.  The Board recognizes that the Veteran experienced repeated difficulties with his left shoulder disability, including pain, and that his condition required 10 more weeks of PT than originally contemplated due to a separate aggravation.  However, the mere fact that the surgeon authorized more PT, by itself, does not automatically warrant an extension of a temporary total disability rating.  (The fact the Veteran asserted in his claim that he required 14 weeks while the VA treatment records indicate 10 weeks has no bearing on the Board's analysis.)  The period of time when the Veteran experienced the most difficulty was immediately following the PT injury in June 2009.  There is no evidence to indicate that beyond September 30, 2009, he experienced severe postoperative residuals such as incompletely healed surgical wounds or immobilization of his shoulder except for use of a sling as needed.  He was never instructed by his surgeon to convalesce at home or refrain from working or conducting regular activities of living, and in fact, was encouraged to continue with PT moderately and as tolerated.  In December 2009, his orthopedic surgeon observed that the Veteran's ROM and strength were slowly increasing.  Evidence also shows the Veteran engaged in some normal activities such as driving and traveling and reported working on at least two occasions.  In the DRO hearing transcript dated August 13, 2009, the Veteran testified he had been working at Apartment Management Corporation doing maintenance work, and at another point reported working as a ticket sales clerk.  

The Board finds that the weight of the evidence is against finding that the Veteran required an extension of a temporary total rating beyond September 30, 2009, based on the need for convalescence, and the appeal must be denied.  In reaching its conclusion, the Board considered applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an extension, beyond September 20, 2009, of a temporary total disability rating based on a need for convalescence following surgery in March 2009, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


